Citation Nr: 0817449	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for nonservice-connected death pension 
benefits.  

3.  Basic eligibility for accrued benefits.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had Philippine guerrilla and combination service 
from January 1945 to August 1945.  He died in November 1988.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the VARO in Manila, 
the Republic of the Philippines, denying entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  The veteran served in the Philippine guerrilla and 
combination service from January 1945 to August 1945.  

2.  He died in November 1988.  

3.  The Certificate of Death reveals that the immediate cause 
of the veteran's death was cerebral vascular accident due to 
hypertension.  

4.  At the time of death, the veteran had no service-
connected disabilities.  

5.  The appellant filed a claim for accrued benefits in 
September 2004, many years following the veteran's death in 
November 1988.  

6.  The veteran did not possess the requisite service to 
qualify for a VA nonservice-connected death pension for the 
appellant.  





CONCLUSIONS OF LAW

1.  Cerebral vascular disease was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).  

3.  The service requirements for eligibility for VA 
nonservice-connected death pension benefits are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).  

4.  The criteria for entitlement to accrued benefits are not 
met.  38 U.S.C.A. § 1521 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.59(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that a claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with the provisions of 38 C.F.R. § 3.159(b)(1).  

A review of the evidence of record reveals there has been 
substantial compliance with the mandates of the VCAA.  In 
letters dated in September 2004, November 2004, August 2005, 
October 2005, and January 2007, the appellant was informed of 
the evidence necessary to establish entitlement to the 
benefits sought, what evidence was to be provided by her, and 
what evidence VA would attempt to obtain on her behalf.  
Although the appellant was not provided with notice with 
respect to the degree of disability and the effective date of 
an award as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Board finds since her claims are being 
denied, there can be no possibility of prejudice to her.  

The Board also notes that in the January 2007 communication, 
the appellant was informed of the types of evidence needed to 
show what constituted valid service.  She was told that 
evidence would be a document issued by a service department 
of the United States Armed Forces.  

Additionally, in that same communication, she was told what 
the evidence had to show to support a claim for dependency 
and indemnity compensation benefits.  She was informed the 
evidence had to show that the veteran died while on active 
duty, or died from a service related injury or disease, or 
died from a nonservice-connected injury or disease and was 
receiving or was entitled to receive VA compensation for the 
service-connected disability that was rated as totally 
disabling for at least 10 years immediately before death, or 
since his release from active service and for at least five 
years immediately preceding death, or for at least one year 
before death if he was a former prisoner of war who died 
after December 30, 1999.  The Board finds this meets the 
notice requirements of § 5103(a) set forth in 
Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues has been obtained.  In a 
February 2007 statement the appellant indicated that she had 
no other information or evidence to give VA to substantiate 
her claims.  The Board therefore finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claims, and the Board is not aware of the existence of 
any additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  In addition, as she has 
been provided with ample opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background and Analysis

The medical evidence of record does not show the presence of 
cerebrovascular accident and/or hypertension in service or 
for years thereafter.  In a processing affidavit, the veteran 
referred to treatment for malaria, but made no reference to 
cerebrovascular or cardiovascular disability.  

The evidence reveals he filed a claim for service connection 
for malaria in 1976.  At that time no reference was made to 
cerebrovascular or cardiovascular disability.  

The initial indication or documentation of the presence of 
cardiovascular or cerebrovascular disability came during 
hospitalization in August 1982.  The veteran was admitted for 
a complaint of lightheadedness.  It was indicated that since 
a stroke in October 1981, he had been complaining of 
difficulty with vision.  At the time of discharge from 
hospitalization, his diagnoses included hypertensive vascular 
disease, controlled; and cerebral vascular accident, old, 
secondary to thrombosis of the right mid cerebral artery with 
residual mild left hemiparesis.  

The veteran died in November 1988.  At that time, service 
connection was not in effect for any disability.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or a contributory cause of 
his death may be eligible for VA death benefits.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was the principal or a contributory cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease and must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability arising from 
a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including cerebrovascular accident 
and/or hypertension, are manifest to a compensable degree of 
10 percent or more within the first year following separation 
from service, service connection will be presumed for the 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the claimant fails 
to demonstrate any one element, denial of service connection 
will result.  

In this case, the Board assures the appellant it has 
thoroughly reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail the evidence submitted by the appellant or in her 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
what this evidence shows, or fails to show, on the claim.  
The appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the appellant).  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against the claim for service connection for the cause of the 
veteran's death.  

As noted above, at the time of the veteran's processing 
affidavit, he made no reference to cerebrovascular accident 
or hypertension.  The death certificate reveals he died in 
November 1988 of cerebrovascular accident due to 
hypertension.  However, at the time of his death, he was not 
service connected for any disability.  

A review of the evidence indicates there is no competent 
medical evidence showing that the veteran's cause of death 
was related to his active service.  There is no evidence of 
the presence of cerebrovascular accident and/or hypertension 
during service or for many years thereafter.  As there is no 
evidence that the veteran developed cerebrovascular accident 
or hypertension that was related in any way to his active 
service, there is no basis for granting service connection 
for the cause of his death.  

The Board recognizes the appellant sincerely believes that 
the veteran's death was related in some way to his 
experiences in service.  However, in this case, she has not 
been shown to have the professional expertise capable of 
making medical conclusions.  Accordingly, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a lay person is 
generally not capable of opining on matters requiring medical 
knowledge).  

Legal Entitlement to Nonservice-Connected Death Pension 
Benefits

The appellant also seeks VA nonservice-connected death 
pension benefits. Nonservice-connected death pension is 
payable to a surviving spouse of a veteran of war who has the 
requisite wartime service or who was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. §§ 1521, 1541.  

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
surviving spouse of a veteran who had active military, naval 
or air service.  38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 
3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  The term 
"active duty" is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  "The Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including the Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippines Scouts and the organized military 
forces of the government of the Commonwealth of the 
Philippines, including a recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under § 14 of Public Law No. 190, 
79th Congress (Act of October 6, 1945), is included for VA 
compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law. No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates (UNCLEAR) called into service of the Armed Forces of 
the United States by orders issued from time to time by the 
general officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for VA compensation benefits purposes, but not for 
VA nonservice-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person is a former member 
of the United States Armed Forces (including the Philippines 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)(c)(d).  

Title 38 of the United States Code authorizes the Secretary 
of VA to prescribe the nature of proof necessary to establish 
entitlement to veterans' benefits.  See 38 U.S.C.A. 
§ 501(a)(1).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In short, under 38 C.F.R. § 3.203, a 
claimant is not eligible for VA benefits based on Philippine 
service unless a United States service department documents 
or certifies that service.  Soria, 118, F. 3d at 749.  The 
veteran's service has been verified as having been recognized 
guerrilla service from January 1945 to August 1945.  Persons 
with service in the Philippine Commonwealth Army, including 
the recognized guerrillas, under Public Law 190, 79th 
Congress, shall not be deemed to have been in the active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to the VA 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit because 
the veteran's service is not the type of service that can 
qualify a claimant for certain VA benefits, such as a 
nonservice-connected death pension.  

This is case where the law is dispositive.  Basic eligibility 
for VA nonservice-connected death pension benefits is 
precluded based on the veteran's service.  Therefore, the 
Board must deny the appeal.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002).  

Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, See 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
that the claim must be filed within the year after the 
veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In 
this case, the appellant's claim for accrued benefits was not 
received until 2004, a time many years following the 
veteran's death.  The Federal Circuit Court has also made it 
clear that, in order to support a claim for accrued benefits, 
a veteran must have any claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101, 5121; 
Jones v. West, 136 F. 3d 1296.  In the adjudication of a 
claim for accrued benefits, the claimant is bound by the same 
legal requirements to which the veteran would have been bound 
had he survived to have his claim finally decided.  

In view of the foregoing, again, the law, and not the 
evidence is dispositive.  Accordingly, the Board must deny 
the appeal.  The claim for accrued benefits must 

be denied based on a lack of entitlement under the law.  See 
Mason v. Principi, 16 Vet. App. 129, 131-32 (2002).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  

Entitlement to accrued benefits is denied.  



                      
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


